DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 10/31/2022 in response to Office Action 6/29/2022 have been fully considered but they are not persuasive for at least the following reason:
Regarding claim 1, Applicant argues that prior art secondary reference Koda is entirely silent on the amendment “the wall thickness changes in a circumferential direction orthogonal to a height of the resin container” (page 8). Examiner disagrees and points to Koda annotated Figure 1. Please see the corresponding analysis in the rejection below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2010042859 issued to Hideaki, Awai (hereinafter “Awai”) in view of JP 2001122237 issue to Hideaki, Koda (hereinafter “Koda”).

    PNG
    media_image1.png
    723
    812
    media_image1.png
    Greyscale

Regarding claim 1, Awai discloses a resin container ([0007]) for a water server, which is capable of accommodating a predetermined amount of liquid and has flexibility, the container being crushed with draining of the liquid, the container comprising: 
an upper surface portion where a liquid inlet and outlet portion (neck portion 13) is formed; 
a side surface portion (side of body 12) connected to the upper surface portion; and a bottom surface portion (bottom portion 11) disposed on a side opposite (coincident plane to bottom 11) to the upper surface portion and connected to the side surface portion, 
wherein a round corner surface portion ([0011] corners are…an arc) is formed to the side surface portion such that the container has a polygonal shape (Fig 2a perimeter) with round corners when the container is viewed from an upper surface portion side (Fig 2a view), 
    wherein the upper surface portion, which is adjacent to (Fig 3a (Hideaki, Awai) shows upper adjacent to shoulder) the shoulder portion, is positioned adjacently in a circumferential direction of the container when the container is viewed from the inlet and outlet portion (Fig 2a shows all portions adjacent to each other in a circumferential direction around the inlet and outlet; examiner notes that the view from the inlet outlet is not necessarily equivalent to being Figure 2a, though 2a is chosen to best represent examiner’s interpreted view),

but lacks wherein a wall thickness of a shoulder portion of an upper surface portion which is defined between a round corner surface portion of a side surface portion and an inlet and outlet portion is larger than a wall thickness of a portion of the upper surface portion which is adjacent to the shoulder portion.

Koda, however, teaches a similar container with a wall thickness (Fig 1 annotated) of a shoulder portion (Fig 1 annotated) of an upper surface portion (Fig 1 annotated) which is defined between a round corner surface portion (portion above 5) of a side surface portion (surface below 5) and an inlet and outlet portion (Fig 1 annotated) is larger than a wall thickness (Fig 1 annotated) of a portion (Fig 1 annotated) of the upper surface portion which is adjacent to the shoulder portion,
	And wherein the wall thickness changes in the circumferential direction orthogonal to a height of the container (Fig 1 annotated, shows a circumferential wall thickness change in the height direction of the central axis and also in a direction orthogonal to the height direction of the central axis, as evidenced by the cross section showing a different thickness at each wall location, the locations being at different circumferential (i.e. orthogonal to the central axis height) and height positions; further evidenced by [0010] stretch blow molding, necessarily causing the gradual decrease in thickness of 2 from 1 to 2a, to 3 as seen in the Figure through the disclosed thicknesses).

The purpose of a larger wall thickness of a shoulder on the upper surface of a water server over a portion adjacent to the shoulder on the upper surface is to reduce the cost by reducing the amount of resin and improve recycling. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the upper surface of Awai with varied thickness as taught by Koda in order to reduce resin per container and improve recycling.


    PNG
    media_image2.png
    660
    1147
    media_image2.png
    Greyscale

Regarding claim 2, Awai (in view of Koda) discloses the resin container according to claim 1, wherein a wall thickness (Fig 3a annotated) of a lower shoulder portion (Fig 3a annotated) connecting the shoulder portion and the side surface portion is smaller than a wall thickness (Fig 3a annotated) of a portion (Fig 3a annotated) of the side surface portion which is adjacent to (Fig 3a annotated) the lower shoulder portion.

Regarding claim 3, Awai (in view of Koda) discloses the resin container according to claim 1, wherein a plurality of recessed portions (portion between ribs 23) radially extending from the inlet and outlet portion when the container is viewed from the upper surface portion side are formed on the upper surface portion.

Regarding claim 5, Awai (in view of Koda) discloses the resin container according to claim 2, wherein a plurality of recessed portions (portion between ribs 23) radially extending from the inlet and outlet portion when the container is viewed from the upper surface portion side are formed on the upper surface portion.

Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Awai in view Koda, in further view of US Pat 8439214 issued to Darr et al. (hereinafter “Darr”).

    PNG
    media_image3.png
    724
    664
    media_image3.png
    Greyscale

Regarding claim 4, Awai modified above discloses the resin container according to claim 3, wherein a folding deformation (Awai, bellows 21) inducing portion is formed on the round corner surface portion of the side surface portion, but lacks wherein a depth of the recessed portion formed on the upper surface portion is deeper than a depth of a groove of the folding deformation inducing portion. Darr, however, teaches a folding deformation (transverse formation 36, Fig 2) with a depth (Fig 2 annotated) of the recessed portion formed on the upper surface portion is deeper than (Fig 2 annotated, space between lines of recess depth is greater than lines of groove depth) a depth (Fig 2 annotated) of a groove (Fig 2 annotated) of the folding deformation inducing portion. 

The purpose of a deeper depth is to delineate and mark a label area. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the folding deformation of Awai with a deeper recess on the upper surface than the folding deformation as taught by Darr in order to delineate and mark a label area.

Regarding claim 6, Awai modified above discloses the resin container according to claim 3, wherein a folding deformation (Awai, bellows 21) inducing portion is formed on the round corner surface portion of the side surface portion, 

but lacks wherein a depth of the recessed portion formed on the upper surface portion is deeper than a depth of a groove of the folding deformation inducing portion. 
Darr, however, teaches a folding deformation (transverse formation 36, Fig 2) with a depth (Fig 2 annotated) of the recessed portion formed on the upper surface portion is deeper than (Fig 2 annotated, space between lines of recess depth is greater than lines of groove depth) a depth (Fig 2 annotated) of a groove (Fig 2 annotated) of the folding deformation inducing portion. 

The purpose of a deeper depth is to delineate and mark a label area. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the folding deformation of Awai/Koda with a deeper recess on the upper surface than the folding deformation as taught by Darr in order to delineate and mark a label area.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure in prior 892.
US 4890757 - (Figs 3a, b, c, 16)
US 5217128 - varied thickness of top of water container (Figs 13-18) 
US 20150108081 - reinforces examiner rebuttal/analysis ([0052]) greater stretching during blow molding and discloses that adjacent portions 32 are thinner than shoulder portions 28, wherein the thickness changes in both a central axis direction and a direction orthogonal to the central axis (Fig 1) 
AU 649954 B2 - wall thickness greatly varies between adjacent walls 34 and among shoulder ribs 35 for different transmission of light (Fig 1)  
GB 1024406 - top 42 is thicker that the body and also not the same thickness at all points (Fig 2, page 2, line 120) 
JP 2008007171 - top reinforcement 21 is thicker than top portion 16D (Fig 3) 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC C BALDRIGHI whose telephone number is (571)272-4948. The examiner can normally be reached M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 5712724926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIC C BALDRIGHI/Examiner, Art Unit 3733                   

/JENNIFER ROBERTSON/Primary Examiner, Art Unit 3784